Citation Nr: 0507158	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  98-08 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 
percent for the period preceding December 31, 2002, for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation greater than 70 
percent, on and after December 31, 2002.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1996 and June 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which granted 
entitlement to service connection for PTSD and assigned a 10 
percent disability evaluation effective November 27, 1995.  
In February 2000, the veteran's evaluation was increased to 
50 percent.  By a rating decision dated March 2004, the 
veteran's evaluation of 50 percent effective November 27, 
1995 was continued, but the RO granted a 70 percent 
disability evaluation effective December 31, 2002.


FINDINGS OF FACT

1.  For the period preceding December 31, 2002 the veteran's 
PTSD was manifested by no more than considerable impairment; 
or occupational and social impairment with reduced 
reliability and productivity.

2.  Psychiatric symptoms due to service-connected disability 
on and after December 31, 2002, caused a demonstrable 
inability to obtain or retain employment.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD for the period preceding December 31, 2002 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 4.7, 4.132, Diagnostic Code 9411 
(1992); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (effective 
from November 7, 1996).

2.  The schedular criteria for a 100 percent total schedular 
evaluation for service connected PTSD is warranted on and 
after December 31, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.132, Diagnostic 
Code 9411 (1992); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 
(effective from November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preceding December 31, 2002

VA hospital records show that the veteran was admitted to the 
Alcohol Rehabilitation Program for the first time in 
September 1984.  It was noted that the veteran had a 
longstanding drinking problem.  His history was noted as 
unremarkable except for many altercations due to his short 
temper and diminished frustration tolerance.

Treatment records dated October 1994, March 1995 to August 
1998 from the Mental Health section of the Family Services 
Department show that the veteran was diagnosed with PTSD.  
The veteran indicated he was doing okay and talked about 
actions in Vietnam, which caused his discharge under less 
than honorable conditions.  He felt some stigma for actions 
similar to My Lai.  In March 1995, the veteran reported that 
he wanted to return with a good attitude to his job, which 
was looking hopeful.  The veteran indicated that he never 
went to work under the influence and also never formally 
resigned.  The veteran noted unfair treatment at work and 
would try to focus on fulfilling his responsibilities.  It 
was noted that his stress and urge to drink would be 
monitored.  It was noted that the veteran was coping with 
depression and he was waiting for VA to respond to his claim.  
The veteran indicated that he became defensive when people 
talked rudely to him.  He indicated that financial stress had 
him angry and his self-esteem was low and he was taking it 
very personally.  In June 1997 it was noted that the veteran 
lost his job due to being ineligible for a gaming license and 
he was trying to appeal through the Gaming Commission.  In 
October 1997, the veteran reported being angry and helpless 
due to the loss of his job, relatives borrowing his car and 
money and not paying him back.  He wanted help filing a 
discrimination suit concerning losing his job.  He also 
indicated that his former landlord received an insurance 
settlement for a fire that destroyed the veteran's property 
and the veteran received nothing.  He agreed to check into 
small claims court.  In August 1998, it was noted that the 
veteran was at the Veteran's Homeless Program getting help 
with his claim, vocational, medical etc.

VA hospital reports dated June 1995 to July 1995 showed a 
diagnosis and treatment for alcoholism.  

At his December 1996 VA examination, the veteran reported 
that after separation from service he traveled around the 
country and had many different types of jobs.  He worked on 
heavy construction projects such as the building and 
rebuilding of the Eden's expressway in Chicago.  He indicated 
he also worked as a professional mover and held many other 
jobs in different regions of the country.  For the past 5 
years, he had been in the Green Bay, Wisconsin area.  He 
reported that this was one of the longest periods of time 
that he had spent in any one place.  He was living with a 
friend and this friend's mother in their apartment and he 
paid them a modest amount of rent.  Up until fairly recently, 
he indicated that he had been living in a homeless shelter.  

It was noted that the veteran had problems with alcohol abuse 
and dependence.  The examiner noted that in 1984, the veteran 
was at this medical center for substance abuse treatment.  
This was in September and October.  He indicated that 
afterwards he remained abstinent and sober for a period of 
several years.  In 1994, he was working as a dealer at the 
Oneida Casino and Bingo Hall outside of Green Bay, Wisconsin.  
The veteran reported that someone on the job questioned his 
behavior and he became extremely irritable at this 
questioning of his behavior and began a six-month period of 
binge drinking.  The veteran entered a substance abuse 
treatment program at the Iron Mountain VA in July 1995.  He 
also had an additional 30 days of treatment at a facility in 
Ironwood.  It was noted that altogether he completed 60 days 
of substance abuse treatment near the end of August 1995.  
For the last 16 months the veteran reported that he had been 
reemployed at the Oneida Bingo and Casino and was working in 
housekeeping working approximately 40 hours a week.  It was 
noted that the veteran was not under any medical or 
psychiatric care at this time.  

The veteran expressed his concern about his ability to be 
patient with other people.  He stated that he was easily 
irritated by others and became very verbally reactive towards 
others and had even challenged his coworkers in the work 
place because of what he appeared to be hostile and 
aggressive remarks towards him.  He reported some difficulty 
in sleep as well as concern that combat veterans were not 
being recognized and appreciated adequately by the public in 
general.  

The examiner noted that the veteran was very neatly groomed 
and dressed and appeared to exercise a great deal of care 
about his personal appearance.  He was generally cooperative 
in the interview but became somewhat irritated and hostile 
towards the examiner whenever he perceived that the examiner 
was challenging him and might not believe what he said.  He 
responded well to the examiner's response that they were 
working together to try and present a clear picture about the 
facts of his situation at the time.  The veteran's mood was 
somewhat angry and irritable but not to a marked or extreme 
degree.  There was no evidence of any perceptual abnormality 
or psychotic thought process.  The veteran did appear to have 
difficulty concentrating on the conversation.  There were 
many times during the examination that the veteran would stop 
mid sentence and stare blankly into space for several 
moments, but he was generally able spontaneously to reconnect 
with his train of thought, although there were two occasions 
on which he could not remember what he had been thinking 
about.  He spoke in very well articulated phrases for the 
most part.  

It was noted that the veteran completed his GED while in the 
Navy but based on his conversational grammar and logic it 
appeared that this veteran might well have been able to 
achieve more academically than simply a high school diploma.  
The veteran had never been married but indicated he had a 
daughter somewhere who was an adult.  

The veteran reported nightmares about the combat on board 
ship indicating that they had decreased somewhat in their 
frequency over time but generally happened once every one to 
two weeks.  He indicated that he would awaken by these 
nightmares feeling terrified and being drenched in sweat.  
The veteran reported making an effort to avoid situations and 
activities that might bring about more intense recollections.  
He stated that, if possible, he would avoid dealing with 
Asian people of any ancestry.  This tends to put him in a 
rage to have to deal with them.  He indicated that he avoided 
crowds and feeling hemmed in as much as possible such as 
driving in heavy traffic.  The veteran reported that he did 
not feel close to anyone and in this regard seemed to be 
detached and almost estranged from most other people.  There 
were a couple of veteran buddies that he spent some time with 
but the examiner noted it appeared very clearly that this was 
on his terms and his terms alone.  It was noted that the 
veteran's relationship with women appeared to be not strong 
or close at all.  He reported some difficulty concentrating 
as well as always being vigilant about who was in his area 
and what their purpose was.  The veteran stated that at the 
time he entered alcohol treatment in July of 1995 he had 
become suicidal but denied any current suicidal ideation, 
intention or plan.  The veteran was assessed a Global 
Assessment of Functioning (GAF) score of 61.

In conjunction with his claim for Social Security benefits, 
the veteran underwent an examination in April 1998.  The 
veteran was found to be polite, cooperative, well mannered, 
and respectful.  He was clean and well groomed, ad appeared 
to be forthright and honest, without attempting to manipulate 
or exaggerate his complaints.  The veteran discussed his 
Vietnam experiences and the residual harm caused by these 
events.  It was noted that it was clear that his memories and 
visual images of Vietnam were very real and intense for him.  
The veteran described himself as being very jumpy, 
temperamental, and occasionally suffering from paranoid 
feelings.  Over the course of the interview, it was noted 
that the veteran could be easily offended, but, as the 
examination progressed, it was felt that he was truly 
frightened and upset by his condition.  The veteran was rated 
as being in good contact with reality.  He denied thought 
control, unusual powers, or visual or auditory 
hallucinations.  He described obsessive thoughts, 
particularly regarding death, but was unable to provide any 
more specifics, and denied any suicidal plan.  The veteran 
also described himself as being melancholy, with depressed 
mood being his most frequent state.  He endorsed 
irritability.  The veteran stated that his energy level was 
satisfactory, and rated his sleep as fairly good.  He did 
have a sense of worthlessness, and endorsed and exhibited 
social withdrawal.  

Diagnostic impressions were PTSD, anxiety disorder, 
dysthymia, and intermittent explosive disorder.  Global 
Assessment of Functioning (GAF) score was assessed as a 68.

The veteran was awarded Social Security disability benefits 
with a primary diagnosis of chronic PTSD and a secondary 
diagnosis of dysthymic disorder.

At his September 1998 RO hearing, the veteran testified that 
he was working fulltime at K-Mart since March 1998.  Prior to 
that job, he indicated he worked for 5 years at the Oneida 
Bingo and Casino his first job being a black jack dealer.  He 
indicated that he could not get along with the people who ran 
the Pit and he would fly off the handle.  He stated that 
Asian customers at the Casino bothered him because of his 
Vietnam experience.  He testified that he was homeless for 3 
or 4 years.  The veteran indicated that he did have some 
friends at an assisted living facility where he had been 
living for approximately 6 months.  He stated that he had 
problems with sudden loud noises and had nightmares 
periodically.  The veteran reported difficulty concentrating.

At his November 1998 VA examination, the veteran reported 
working as a stocker full time at the K-Mart working the 
night shift.  He indicated that he liked his job even though 
he was having a bit of a hard time getting along with an 
individual that he worked with.  The veteran continued to 
live at the Vets Assistance Program and has now remained 
sober for 41 months.  He reported that he was relatively 
withdrawn socially and stated that he did not associate very 
much with people, but he did get along well enough with them 
as long as they did not bother him.  He did occasionally go 
out with friends, but stayed away from his cousins and former 
friends with whom he used to drink.  He reported that he 
enjoyed watching football games on TV and reading mysteries.  
He slept several hours in the morning after returning from 
work, and again three hours, usually from 6:00pm to 9:00pm 
before going into work.  The veteran's main psychiatric 
complaint centered on his difficulty in communicating with 
other people.  He stated he was concerned about the 
possibility of hurting people, but not wanting to.  Sometimes 
he would feel sorry, but was unable because of pride, to let 
people know that he regretted flying off the handle.  He 
remained extremely sensitive to criticism and rejection.  He 
was irritable, but had better control of his anger than in 
the past.  He complained about feelings of alienation, and 
admitted that this had a lot to do with the way he grew up in 
an orphanage and foster home.  He reasoned that most of his 
difficulty in personal relationships stemmed from his 
experiences of abandonment, neglect, and rejection on the 
part of his mother and father.  He reported an occasional bad 
dream, which he stated were not really nightmares and would 
occasionally wake up feeling some anxiety, but not recalling 
what the dream was about.  

The examination showed the veteran neatly attired in a jeans 
jacket, sport shirt, and jean trousers.  The veteran was 
cooperative, open, and pleasant.  Initially, he avoided eye 
contact with the examiner, but within 20 minutes he became 
more direct, open, and expressive, when he apparently felt 
more trustful and comfortable.  Although he complained about 
stumbling over his words in his attempts to converse with 
others, as if he were trying to escape a relationship 
situation, he did exhibit above-average vocabulary and 
language usage.  He was coherent, relevant, rational, and 
goal oriented in his thinking.  He was appropriately 
abstract, and exhibited an unusual degree of insight and 
ability at objective self-assessment.  He admitted to a 
number of faults, which he stated were difficult to correct, 
as much as he would like to, particularly in the realm of 
social behavior.  He still expressed bitterness and 
resentment towards his parents, ascribing his relationship 
difficulties to the manner in which he was raised (or was 
failed to be raised).  He did state, proudly, that his boss 
liked his work.  His mood was normal, but he admitted that he 
occasionally became upset and slightly depressed when in the 
company of his cousins who drank.  At times he would become 
irritable, but now tended to "bite the bullet" and walk 
away rather than respond automatically in a pugnacious 
manner.  He reported that being away from his family who 
drank had helped him a lot and he had learned to relate to 
people sober.  The veteran even mentioned that he was 
interested in a woman that had shown some interest in him.  
He denied states of anxiety or panic and he was fairly 
fluent, and his speech proceeded at a normal rate.  He denied 
obsessive or ritualistic behavior and there was no indication 
of memory loss or impairment, either short or long-term.  At 
times he was inattentive and forgetful, but realized that 
this was because of his limited interest in getting involved 
with people.  He denied suicidal or homicidal attempts, 
ideas, plans, or intentions during the last several years.  
There was no evidence of psychotic symptoms noted or 
reported.  It was noted that there were only a few spotty 
symptoms of PTSD reported, and these required considerable 
initiative and direct elicitation by the examiner.  The 
veteran recognized that most of his interpersonal 
difficulties originated in his developmental years, and were 
due to parental neglect, abandonment, and feelings of 
rejection.

The Axis I diagnosis was PTSD, chronic, mild; alcohol abuse 
disorder, in remission (almost three and one-half years 
sober).  The veteran was assessed a GAF of 60.

VA outpatient treatment records dated February 1998 to 
October 1998 show social work and mental health notes 
concerning his treatment for addiction and relationships at 
work.  

A June 1998 VA Psychosocial Assessment indicated that what 
happened to him in his formative years had a negative effect 
on the veteran and experiences in the service aggravated his 
post military adjustment.  These included increased drinking, 
more isolation, and problems with authority particularly on 
jobs.  It was noted that these, along with other symptoms 
indicated problems with PTSD.  These other symptoms included 
repetitive nightmares about experiences on ship, flash backs 
to his best friend's death, and low frustration tolerance.  

In October 1998, the veteran was referred for a VA 
psychological testing.  It was noted that the MCMI-II 
validity scale was reflective of a valid test taking 
performance.  The veteran was quite open in his approach to 
this instrument.  There was a response bias toward 
presentation of self in a self-abasing rather than socially 
desirable direction.  It was noted that this might reflect 
poor self-esteem and perhaps survivor guilt.  There was some 
evidence of personality disorder of the schizotypal type.  It 
was noted that such patients were often socially isolated and 
perceived by others as odd.  The might be cognitively 
autistic with circumstantial speech, poor or confused social 
communication, and appear to be lost in daydreams.  The data 
also reflected thought disorder.  It was explained that 
patients scoring high on the scale might exhibit disorganized 
behavior and fragmented thinking.  There was some evidence of 
anxiety and dysthymia.  In terms of interpersonal style, it 
appeared that the veteran was tenaciously independent 
preferring not to rely on or trust others.  He was guarded in 
expressing emotionality.  There was an indication of anti-
social traits and a high degree of anger.  The Mississippi 
Scale score was consistent with the diagnosis of PTSD.  This 
score was within one standard deviation of the mean for 
contact related PTSD patients.  His score was greater than 
one standard deviation unit from the mean of a control group 
of non-PTSD psychiatric patients and a control group of well-
adjusted persons.  The test data were consistent with the 
diagnosis of PTSD and reflect the symptoms of PTSD including 
social isolation, anger, guarded emotionality, difficulty 
trusting, re-experiencing trauma, etc.  The impression was 
PTSD secondary to control experience.

VA records from the mental health group dated October 1998 to 
June 1999 show that the veteran was still appealing to the 
Oneida Casino group concerning his job.  He also indicated 
that he continued to work part time at K-Mart and felt he was 
doing well at this time.  It was noted that the veteran 
appeared stable.  It was also noted that the veteran was 
assisted in calling the Gaming Commission to obtain a pardon 
to re-enter the casino employment in Green Bay.  The veteran 
spoke with state officials who sent him an application for 
the pardon process.  In March 1999, it was noted that the 
veteran was confronted about his demeanor with staff members 
and how he presented in an angry and demanding fashion about 
what he wanted.  The veteran acknowledged that he acted 
inappropriately in a recent situation involving him and the 
medical staff.  He indicated that he would not allow this to 
occur in the future.  In April 1999, the veteran was seen by 
the group after being verbally abusive to another veteran.  
It was noted that the veteran took minimal responsibility for 
his actions; citing that he was under a fair amount of stress 
from his lawsuit/at work and personally.  The veteran denied 
that he used any profane language when in fact it was noted 
others heard him berate the other veteran with profanity.  
The veteran was asked to leave the program due to his 
intimidating behaviors.  

On and after December 31, 2002

A disability consultation report by T.J.L., Ph.D. dated 
December 2002 indicated that the veteran reported receiving 
treatment from the VA for PTSD in the past and indicated no 
other psychiatric history.  He admitted to a past history of 
alcohol abuse, but stated that he had been abstinent since 
1995 following AODA treatment at the VA program in Iron 
Mountain.  The veteran did not admit to any drug abuse.  It 
was noted that the veteran reported treatment for AODA 
problems at the VA Hospital in Milwaukee in 1985.  When he 
was discharged from service, the veteran reported he worked 
for about a year in Nebraska building houses until they ran 
out of work.  He then moved to Chicago to be with his mother 
and it was not clear what he did for work there.  When he 
moved to Green Bay he had a variety of jobs ranging from work 
at the local casino which was terminated because of a 
dispute, and as a day laborer loading and unloading 
freighters at the local port.  It was noted that the veteran 
was not very forthcoming about his military activity, 
claiming that it was "covert operations' and he could not 
discuss it, except to indicate that he was in a unit that 
lived in the jungle for 60 days at a time.  

The examination showed the veteran to be neatly dressed and 
appeared well groomed and was wearing clean blue denim work 
clothes.  The veteran was cooperative "to a point" during 
the interview and refused to discuss aspects of his military 
service that might be related to his complaints of PTSD, 
stating only that "it never goes away", but he served in 
"covert operations" and could not discuss it (even though, 
the examiner noted, it was 40 years ago).  The veteran 
described himself as irritable and stated that he was easily 
angered when anybody questioned his authority.  The examiner 
indicated that by that he seemed to mean that when he knew he 
was right he was right about something and he would not 
tolerate disagreement and would become very angry easily.  
The veteran tended to see things in black and white and did 
not read between the lines.  He was agitated for, instance, 
by phrases such as "I don't care" in response to a question 
"Can I help you with that."  He stated, "What the hell 
does that mean?  If they don't care, why should I?"  The 
veteran indicated that when he got into quarrels, he did not 
know which way to turn.  He could become so agitated that he 
contemplated suicide and stated that he did once spray oven 
cleaner in his throat, but did not seek medical attention.  
He indicated that he did not like to be in the wrong or in a 
situation when nothing went as planned.  He felt like an 
outcast in his own family.  The veteran reported that he did 
not sleep well and was up all hours of the day and night.  He 
felt that his sleep was broken because he did not know who 
was going to walk in the door and did not know what to 
expect.  The veteran did not exhibit or report symptoms of 
hallucinations or delusion.  There was no evidence of 
malingering and was very focused on his PTSD symptoms.  It 
was noted that the veteran's interaction was consistent with 
the purpose of the interview.  The veteran was oriented times 
three and his remote and recent memory were intact.  His 
immediate memory seemed to be limited by his inability to 
maintain focus.  His knowledge of current events was quite 
good.  As was the case during the digit span test, the 
veteran's immediate working memory was not good.  His 
abstract thinking and social judgment appeared to be intact.  
The veteran's social insight and judgment appeared to be 
intact.  The examiner noted that the veteran's daily 
functional level seemed to be limited.  He stated that he 
looks for the mail, drinks a lot of coffee, watches TV, and 
goes for a walk.  He did his own laundry and some 
housecleaning.  He kept his own budget.

It was noted that the veteran's social functioning was 
limited and did not appear to have changed since April 1998 
disability evaluation.  He might be described as living in 
the everyday society but did not see himself as being a part 
of it.  He tended to isolate himself.  He indicated that he 
did not gather with people and did not feel he belonged.  He 
stated that he wanted to get back to the VA program in King, 
Wisconsin for a while because the only time he felt he 
belonged was when he was with other veterans who had similar 
experiences.  His day-to-day function appeared sparse and 
indicated he read books preferably about the war and 
football.  The veteran was assessed a GAF score of 50.

At his January 2003 VA examination, the veteran reported that 
he was sick and depressed.  It was noted that during the 
examination, the veteran was focused on and preoccupied with 
incidents leading to the loss of his job as a certified 
nursing assistant at a center for the treatment of residents 
with developmental disabilities.  He had obtained his license 
as a certified nursing assistant while he was a resident at 
the King Veterans' Home.  In March 2002, a female staff 
member accused the veteran of trying to choke her.  He was 
charged with verbal and physical abuse of residents in prior 
incidents.  It was noted that there had been a state hearing 
finding him guilty of misconduct for something he insisted he 
did not do.  He was very angry and was pondering, "how he 
could get even."  

The examiner noted that at the last evaluation, the veteran 
was working at the K Mart Company in Green Bay and had 41 
months of sobriety from alcohol.  He received a license as a 
certified nursing assistant while living at the King 
Veterans' Home and began a job with the Residential Care for 
Developmentally Disabled (RCDD) Affiliates in September 2000.  
He lost his job in March 2002 after several incidents wherein 
it was alleged that he lost control of his anger and temper 
with the residents and fellow staff members.  The veteran 
denied these charges despite some of them having been 
substantiated by a hearing by the state of Wisconsin.  The 
veteran stated that he had been unemployed since losing his 
job in March 2002 and can not find work.  

The examiner noted that the veteran had a history of alcohol 
related problems.  The veteran has nearly 8 years of 
continuous sobriety.  He reported feeling empty and stated he 
was too old to cry and there was no one to help him.  He 
stated that he felt like giving up.  It was noted that the 
veteran saw a counselor at Oneida Social Services.  With 
regard to the many counselors, psychologists, and 
psychiatrists he had seen over the years, the veteran stated 
"they all have answers for you, but they're not in your 
boots."  

The examination showed the veteran to be cleanly dressed in 
casual clothing.  The veteran was independent in all 
activities of daily living and there was evidence of good 
personal hygiene habits.  He related to the examiner in a 
detached distant manner and was noted to have a complaining 
attitude.  The examiner noted that the veteran was very 
difficult to interview.  He was preoccupied and focused on 
the loss of his job and it was difficult to elicit 
information on other topics.  His mood was angry and his 
affect reflected the same.  His responses to questions were 
rambling and tangential and tended to return to the topic of 
his job loss.  There was no evidence of any compulsions or 
phobias, nor was there evidence of delusions, hallucinations, 
or psychotic symptoms.  He reported that he made a suicide 
attempt one year ago by ingesting oven cleaner.  He stated at 
that time he was depressed over his cousin's drinking 
behavior.  He denied any specific or current plans at self-
harm.  He struggled to control his anger at his recent job 
loss, although he made no specific threats and indicated no 
specific intention to harm others.  He had discussed his 
angry ruminations with his counselor at the Oneida Social 
Service Agency.  The veteran was alert and oriented in all 
spheres.  There was no complaint or evidence of memory loss.  
His memory functioning for immediate, recent, and remote 
events was intact.  His speech was agitated and loud.  His 
intelligence was estimated as within the normal range.  The 
veteran stated that he got about three hours of sleep each 
night and that he had not been eating regularly.  He reported 
having lost 20 pounds since losing his job.  He stated that 
he had no sexual libido.  The veteran reported being sober 
from alcohol for nearly eight years and stated that many of 
is friends had died from the effects of alcohol.  He denied 
the use of recreational drugs.  He indicated he smoked four 
cigarettes a day.

The examiner again noted that the veteran was very difficult 
to examine and was preoccupied with his perception that he 
was unjustly terminated from his job at RCDD Affiliates in 
March 2002.  He returned to the topic again and again despite 
the examiner's attempt to gather information about the 
veteran's service connected PTSD and the pending claim appeal 
and remand.  The veteran's only concern was the circumstances 
surrounding his job termination.  It was noted that the 
veteran's name was being placed on the State of Wisconsin 
Caregiver Registry which would prevent him from functioning 
in the capacity as a certified nursing assistant unless: (A) 
No further incidents of abuse occurred during a 24 month 
period; (B) The veteran completed 16 hours of training in 
anger management and dealing with difficult patients, and (C) 
He completed 40 hours of community service.  The veteran was 
uncertain whether he would agree to the terms of this 
deferred prosecution agreement.  The examiner noted that 
presuming that the findings of the State of Wisconsin 
Department of Health and Human Services were correct, it was 
reasonable to assume that the veteran continued to experience 
problems with anger and temper control, as indicated on his 
PTSD assessment at VA outpatient clinic in October 1998.  
Accordingly, the examiner indicated that the veteran's GAF 
score of 60 at the time of his last VA examination was being 
changed to 45 to reflect the now serious impairment in 
occupational functioning.  The veteran's alcohol dependence 
had been in sustained full remission for nearly eight years 
and was noncontributory to the PTSD symptoms.  With regard to 
the personality disorder, NOS, diagnosis, the examiner noted 
that it could be reasonably assumed to precede PTSD diagnosis 
and therefore an aggravating factor to the PTSD which was 
superimposed on it.  

It was noted that the veteran continued to meet the 
diagnostic criteria for PTSD as detailed in the DSM-IV.  It 
was with great difficulty that the examiner was able to 
determine that the veteran continued to have recurrent and 
distressing recollections of combat trauma on a daily basis 
and experienced recurrent distressing dreams three to four 
times a week.  The examiner indicated that the veteran made 
efforts to avoid his thoughts and feelings of Vietnam and 
avoided talking about his combat trauma.  He had feelings of 
detachment and estrangement from others.  There was evidence 
of increasing social isolation and problems with trust of 
others.  The veteran stated that "no one cares," and "no 
one hears you."  There was a sense of foreshortened future 
with regard to his career.  Finally, there continued to be 
persistent symptoms of increased arousal as evidenced by 
long-standing sleep disorder and escalating problems of 
irritability and anger.

Treatment reports from the Veterans Assistance Program, which 
were contained in the veteran's Social Security records, 
showed that the veteran satisfactorily participated in this 
program from February 2003 to completion in February 2004.  
At a July 2003 mental health evaluation, it was noted that 
the veteran had fairly severe symptoms of PTSD and had a 
history of tours in Vietnam.  Additionally, it was noted that 
the veteran had a history of a very difficult childhood 
growing up in an orphanage with issues of neglect, 
abandonment, physical abuse, and verbal abuse.  The veteran 
described his mood as quite irritable.  He also described 
difficulty in interpersonal relationships, often perceiving 
that others were not understanding him or were being critical 
of him.  He also had occasional nightmares and flashbacks.  
The veteran denied suicidal ideation and endorsed symptoms of 
being startled easily, difficulty concentrating, low mood, 
and difficulty initiating sleep and constant worry.  At 
times, he felt hopeless and helpless.  The veteran stated 
that he felt most comfortable among the "elders" of his own 
Sioux culture but often had difficulty relating to other 
groups of people.  

The veteran was casually dressed in a tank top and shorts.  
It was noted that the veteran's way of responding to 
questions often during the interview was that of telling 
stories to illustrate examples rather than answer the 
questions directly, and the examiner believed this could be a 
cultural way of expressing himself.  The veteran's speech was 
within normal limits.  Thought form was normal and thought 
content was without any suicidal ideation or homicidal 
ideation.  The veteran did have a belief that he did not fit 
in with others and that others might be overly critical of 
him.  His mood was irritable and affect was irritable and 
anxious.  Insight and judgment were fair.  Cognition was not 
formally tested.  

The examiner noted that even prior to the veteran's very 
difficult experiences in Vietnam, he had a childhood history 
of abandonment and neglect as well as abuse and described 
that he had some difficulty in his interpersonal 
relationships with others.  He did; however, feel comfortable 
with the elders in his Sioux culture.  

In conjunction with his claim with the State of Wisconsin 
Department of Health and Family Services, Disability 
Determination Bureau it was noted that the veteran's claim 
needed more medical information.  The veteran was scheduled 
for an examination, which took place in August 2003.  It was 
noted that the veteran was living at the Wisconsin Veterans 
Home.  He had also lived there for five or six months in 
1998.  When asked about his chief complaint, he stated that 
it was his irritability, stress, and not being able to cope.  
He indicated that he believed that people could not hear what 
he was trying to say. He had a hard time coping with the idea 
that there were Asian people in the area after fighting in 
Vietnam and stated that a lot of other Vietnam veteran's felt 
the same way.  The veteran also indicated that he was brought 
up in an orphanage.  It was noted that the veteran tended to 
move from subject to subject during the interview.  When 
asked about his stress, he stated that he had to be alone 
because he could not take people around him, people set off 
his irritation; he was very apt to explode.  When asked what 
he did when he exploded, he stated that there was no stopping 
him.  He then told the examiner that he was thrown out of the 
program at the Veterans Home in King in 1998 because of 
verbal altercations.  He indicated that he had lent some 
money to a guy who then refused to pay him back after he got 
his income tax refund and he became very irritated with him.

The veteran stated that he always had trouble fitting in with 
people and felt like he did not belong.  He also indicated he 
had difficulty trying to talk to people from the opposite 
sex.  He indicated that he was depressed a good deal of the 
time, he felt cloudy and dark, and has a lot of intrusive 
memories of Vietnam, flashbacks, and nightmares.  He 
indicated he would wake up from the nightmares sweating in 
the night.  These nightmares were often memories about 
Vietnam.

The veteran reported that when he was depressed, he shied 
away from people and tried to isolate.  He felt like when he 
talked to someone it was not really him talking and he 
described what sounded like a dissociative experience in that 
regard.

He reported that his sleep was troubled and woke up and found 
it hard to go back to sleep.  He indicated that he had a good 
appetite but was concerned that he had a brother who died of 
diabetes and he had been trying to lose weight and trying to 
eat more conservatively.

The veteran indicated that he tried to commit suicide three 
years ago by drinking over cleaner, all it did was gave him a 
sore throat.  He also stated that he tried to drink himself 
to death one time at this point he began to quietly cry 
during the interview.  He stated that he used to try to stay 
drunk to get away from his problems but all it did was come 
back the next day and caused more serious problems.  He 
indicated that he did this for a number of years but had been 
dry for 8 1/2 years.  

He denied current suicidal ideation and he believed that the 
program that he was in was helping him.  This program 
involved PTSD work from the VA and Alcoholic Anonymous 
meetings.  He was living in King for that program and would 
be there as long as he needed to be there.

He was taking Sertraline for depression and something else 
for hypertension, but was not sure what.  He then 
spontaneously stated that he had a hard time thinking when he 
was under pressure like this, referring to the interview.  It 
was noted that the veteran exhibited a good deal of tension, 
nervousness and anxiety during the interview.  

The veteran reported that his first mental health treatment 
occurred in 1979 or so.  He indicated that he never had any 
treatment until a Native American counselor told him that the 
VA could help with his alcoholism.

The veteran indicated that he did not like authority and had 
been arrested for drunkenness and one time for jay walking in 
Milwaukee because he refused to pay the fine and became 
belligerent.  The veteran also indicated that he grew up in 
an orphanage because his mother ran off with another man and 
his parents were divorced.  The veteran indicated that he was 
physically abused while in the orphanage as well as being 
abused by his father and neglected by his mother.

The veteran reported that he worked as a dealer at the casino 
but could not get along so he moved in to custodial services 
for one and a half years.  He also worked as a certified 
nurse's aide in a residential care facility for 
developmentally disabled people.  There was a claim by a girl 
that he tried to choke her, the veteran stated that he did 
not do this.  They told him if he signed a third prosecution 
agreement acknowledging this abuse that they would let him 
keep his job, but he refused to do so because he stated that 
he was innocent of any wrongdoing.  He had a hearing in 
December 2002 and his last day of employment was in March 
2002.

It was noted that the veteran had good hygiene and was 
cooperative during the interview but very nervous and overly 
cautious.  The veteran's mood was suspicious and anxious with 
numerous displays of anxiety and a depressed flat affect.  
The veteran indicated that he enjoyed sitting alone in the 
park and remembering things.  He indicated that he would hear 
songs that he remembered when he was a teenager.  The 
veteran's Axis I diagnoses included PTSD within intermittent 
explosive disorder; significant depression with anxiety.  The 
veteran was assessed a GAF score of 45 to 50.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the decisions in March 1996 
and June 1997, it is determined that he is not prejudiced by 
such failure.  

In September 2001 and June 2003 the RO provided the veteran 
notice concerning his claim.  In these letters, the RO 
notified the appellant of the information and evidence not of 
record that is needed, the information and evidence that the 
VA will seek to provide, the information and evidence the 
appellant must provide, and requested any additional evidence 
the appellant has that pertains to the claims.  The veteran 
was informed that he had 60 days to submit information.  The 
veteran was told of what information/evidence that had 
already been received.  He was informed if there were more 
records to complete the enclosed VA Form 21-4142s, and VA 
would assist in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letters were sent, additional VA medical records 
were added to the veteran's claims file as well as Social 
Security Administration records and examinations.  A 
supplemental statement of the case was issued in October 2003 
as well as a rating decision in March 2004 and a supplemental 
statement of the case in November 2004.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notices contained in 
the above-cited VCAA letters.  Following those letters, the 
development of the claims continued.  As a result, the 
appellant was provided the required notices and he was 
afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claims.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   



Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran contends that his PTSD is more severe than 
contemplated by the ratings assigned.  The veteran's claim 
for a higher evaluation for his service connected PTSD is an 
original claim placed in appellate status by a notice of 
disagreement taking exception with the initial rating 
assigned by the RO after a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999).  
Accordingly, consideration must be given to the possibility 
of staged ratings during the entire time period covered by 
the appeal.

Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders.  
See 38 C.F.R. §§ 4.125-4.132 (1996); see also 61 Fed. Reg. 
52695-52702 (1996).  The provisions of 38 C.F.R. § 4.16(c) 
were also eliminated.  Where the law or regulations governing 
a claim change while the claim is pending, the version most 
favorable to the claimant will apply, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, these regulations cannot be applied 
prior to their effective date, see VAOGCPREC 3-00.

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  A 
50 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and by reason of the 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating is 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132.

Under the amended criteria for evaluating PTSD, a 50 percent 
evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Analysis

Based on review of the evidence of record, it is found that 
the veteran's PTSD is no more than 50 percent disabling for 
the period preceding December 31, 2002 under Diagnostic Code 
9411.  Prior to December 31, 2002, the medical evidence has 
shown that the veteran became easily irritated and verbally 
reactive towards others; was neatly groomed; no evidence of 
any perceptual abnormality or psychotic thought process; 
difficulty concentrating on the conversation; had good 
contact with reality; no visual or auditory hallucinations; 
no obsessive thoughts or rituals; no suicidal or homicidal 
plans; melancholy with depressed mood; satisfactory energy 
level; fairly good sleep; sense of worthlessness; endorsed 
and exhibited social withdrawal; reported occasional bad 
dream, which he stated was not really nightmares and would 
occasionally wake up feeling some anxiety; and was employed.  

At his September 1998 RO hearing, the veteran testified that 
he was working fulltime at K-Mart since March 1998.  Prior to 
that job, he indicated he worked for 5 years at the Oneida 
Bingo and Casino his first job being a black jack dealer.  He 
indicated that he could not get along with the people who ran 
the Pit and he would fly off the handle.  He stated that 
Asian customers at the Casino bothered him because of his 
Vietnam experience.  He testified that he was homeless for 3 
or 4 years.  The veteran indicated that he did have some 
friends at an assisted living facility where he had been 
living for approximately 6 months.  He stated that he had 
problems with sudden loud noises and had nightmares 
periodically.  The veteran reported difficulty concentrating.

At his November 1998 VA examination, the veteran reported 
working as a stocker full time at the K-Mart working the 
night shift.  He indicated that he liked his job even though 
he was having a bit of a hard time getting along with an 
individual that he worked with.  The veteran continued to 
live at the Vets Assistance Program and has now remained 
sober for 41 months.  He reported that he was relatively 
withdrawn socially and stated that he did not associate very 
much with people, but he did get along well enough with them 
as long as they did not bother him.  He did occasionally go 
out with friends, but stayed away from his cousins and former 
friends with whom he used to drink.  He reported that he 
enjoyed watching football games on TV and reading mysteries.  
The veteran recognized that most of his interpersonal 
difficulties originated in his developmental years, and were 
due to parental neglect, abandonment, and feelings of 
rejection.  

During the period preceding December 31, 2002, the veteran 
was assessed GAF scores of 60 to 68.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores of 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

The preponderance of the medical evidence is against 
entitlement to a rating in excess of 50 percent for the 
period preceding December 31, 2002.  Medical evidence did not 
show psychoneurotic symptoms, which were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  

As for the new criteria, although there is evidence of 
impaired impulse control and problems with interpersonal 
relationships for the period in question, there is no 
evidence on file showing obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene which would 
warrant a 70 percent evaluation under the new criteria from 
the period preceding December 31, 2002.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Finally, there is no evidence of an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the condition has recently required 
hospitalization.  The veteran's service-connected PTSD may 
well cause impairment in his daily activities, but there is 
nothing to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for PTSD.  In any event, the Board, in the first 
instance, may not assign an extraschedular rating.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).

Under the old criteria, it is found that a 100 percent rating 
is warranted on and after December 31, 2002.  A review of the 
medical evidence that the veteran's PTSD "more nearly 
approximates" the criteria required for a 100 percent 
evaluation on and after December 31, 2002.

When examined by T.J.L., Ph.D. in December 2002, it was noted 
that the veteran was irritated and agitated.  The veteran 
described himself as irritable and stated that he was easily 
angered when anybody questioned his authority.  The examiner 
indicated that by that he seemed to mean that when he knew he 
was right he was right about something and he would not 
tolerate disagreement and would become very angry easily.  
The veteran tended to see things in black and white and did 
not read between the lines.  He was agitated for, instance, 
by phrases such as "I don't care" in response to a question 
"Can I help you with that."  He stated, "What the hell 
does that mean?  If they don't care, why should I?"  The 
veteran indicated that when he got into quarrels, he did not 
know which way to turn.  The veteran was assessed a GAF score 
of 50.  A score between 41 and 50 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

At his January 2003 VA examination, the veteran reported that 
he was sick and depressed.  It was noted that during the 
examination, the veteran was focused on and preoccupied with 
incidents leading to the loss of his job as a certified 
nursing assistant at a center for the treatment of residents 
with developmental disabilities.  He had obtained his license 
as a certified nursing assistant while he was a resident at 
the King Veterans' Home.  In March 2002, a female staff 
member accused the veteran of trying to choke her.  He was 
charged with verbal and physical abuse of residents in prior 
incidents.  It was noted that there had been a state hearing 
finding him guilty of misconduct for something he insisted he 
did not do.  He was very angry and was pondering, "how he 
could get even."  

The examiner noted that presuming that the findings of the 
State of Wisconsin Department of Health and Human Services 
were correct, it was reasonable to assume that the veteran 
continued to experience problems with anger and temper 
control, as indicated on his PTSD assessment at VA outpatient 
clinic in October 1998.  Accordingly, the examiner indicated 
that the veteran's GAF score of 60 at the time of his last VA 
examination was being changed to 45 to reflect the now 
serious impairment in occupational functioning.

An examination in conjunction with his claim with the State 
of Wisconsin Department of Health and Family Services, 
Disability Determination Bureau was conducted in August 2003.  
The veteran reported that he worked as a dealer at the casino 
but could not get along so he moved in to custodial services 
for one and a half years.  He also worked as a certified 
nurse's aide in a residential care facility for 
developmentally disabled people.  There was a claim by a girl 
that he tried to choke her, the veteran stated that he did 
not do this.  They told him if he signed a third prosecution 
agreement acknowledging this abuse that they would let him 
keep his job, but he refused to do so because he stated that 
he was innocent of any wrongdoing.  He had a hearing in 
December 2002 and his last day of employment was in March 
2002.

There is no indication that the veteran has isolated himself 
in his community, although he experienced many symptoms that 
adversely affected his day-to-day functioning in a fairly 
significant way, he did not experience totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavior processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior; 
however, there is a demonstrable inability to obtain or 
retain employment.  

Given the medical evidence on and after December 31, 2002, 
particularly the lower GAF scores, it is found that the 
veteran's symptoms due to service-connected psychiatric 
disability, more specifically his demonstrable inability to 
obtain or retain employment, more closely approximate the 
criteria for a total rating.  A 100 percent rating is 
therefore warranted for the period on and after December 31, 
2002.


ORDER

Entitlement to an initial evaluation greater than 50 percent 
preceding December 31, 2002 for PTSD is denied.

Entitlement to a 100 percent evaluation on and after December 
31, 2002 for PTSD is granted.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


